DETAILED ACTION
Status of Application, Amendments, And/Or Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
No preliminary amendments have been received.  Claims 1-4 are under examination.

Specification
The disclosure is objected to because of the following informalities: The specification refers to a U.S. Patent Application in the first paragraph, but fails to indicate the status thereof. Amending this paragraph to include the phrase “now U.S. Patent No. 10,434,173,” after the recitation “filed December 14, 2017,” would be remedial. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
s 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The invention appears to employ novel biological materials, specifically the hybridoma deposited with the ATCC as ATCC Patent Deposit Designation PTA-6815. Since the biological materials are essential to the claimed invention they must be obtainable by a repeatable method set forth in the specification or otherwise readily available to the public. If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials. The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public. It is noted that Applicant has deposited the biological materials, but there is no indication in the specification as to public availability. If the deposit is made under the Budapest Treaty, then an affidavit or declaration by Applicant, or a statement by an attorney of record over his or her signature and registration number, stating that the specific biological materials have been deposited under the Budapest Treaty and that the biological materials will be irrevocably and without restriction or condition released to the public upon the issuance of a patent, and that the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer, would satisfy the deposit requirement made herein. If the deposit has not been made under the Budapest 
(a)    during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b)    all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
(c)    the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
(d)    a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
(e)    the deposit will be replaced if it should ever become inviable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1) US 8,466,262 B2:
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 of U.S. Patent No. 8,466,262 B2 in view of Sonkoly et al. (February 2006, J Allergy Clin Immunol. 117:411–7) and Meade et al. (US 2005/0097625 A1).
Both sets of claims are directed to methods of treating IL-31 mediated skin conditions comprising administering an IL-31 antibody.  Both sets of claims recite humanized monoclonal antibodies.  
The claims differ in that the patented claims recite sequences for the heavy and light chain variable regions, wherein the instant claims refer to the antibody expressed by deposited hybridoma PTA-6815.  However, the sequences recited in the patented claims are present in the antibody from the deposited hybridoma.  Second, the patented claims recite the genus of IL-31-induced pruritis, whereas the instant claims recite the specific disease prurigo nodularis.  However, Sonkoly et al. establish that prurigo modularis is a type of pruritis that is characterized by elevated IL-31 levels in skin lesions.  See Abstract.  Therefore, it would have been obvious to apply the method of the patented claims to a patient population suffering from prurigo nodularis in view of Sonkoly et al.  Also, the instant claims recite a human IgG4 heavy chain heavy chain immunoglobulin constant domain having a serine to proline mutation at position 241, whereas the patented claims recite IgG4 but do not recite the substitution.  However, this was known in the prior art to be a useful part of a humanized monoclonal antibody.  See Meade et al., [0116], [0164].  Therefore, the patented claims fairly suggest the limitations of the instant claims in view of Meade et al.
2) US 9,011,858 B2:
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-9 of U.S. Patent No. 9,011,858 B2 in view of Sonkoly et al. (February 2006, J Allergy Clin Immunol. 117:411–7).
Both sets of claims are directed to methods of treating IL-31 mediated skin conditions comprising administering a humanized monoclonal IL-31 antibody derived from the antibody deposited as PTA-6815.  Both sets of claims recite IgG4 constant regions having a serine to proline mutation at position 241.  
The claims differ in that the patented claims recite the genus of IL-31-induced pruritis, whereas the instant claims recite the specific disease prurigo nodularis.  However, Sonkoly et al. establish that prurigo modularis is a type of pruritis that is characterized by elevated IL-31 levels in skin lesions.  See Abstract.  Therefore, it would have been obvious to apply the method of the patented claims to a patient population suffering from prurigo nodularis in view of Sonkoly et al.  

3) US 9,878,038 B2:
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 9,878,038 B2 in view of Sonkoly et al. (February 2006, J Allergy Clin Immunol. 117:411–7).
Both sets of claims are directed to methods of treating IL-31 mediated skin conditions comprising administering a humanized monoclonal IL-31 antibody derived from the antibody deposited as PTA-6815.  Both sets of claims recite IgG4 constant regions having a serine to proline mutation at position 241.  


4) US 10,434,173 B2:
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,434,173 B2 in view of Sonkoly et al. (February 2006, J Allergy Clin Immunol. 117:411–7).
Both sets of claims are directed to methods of treating IL-31 mediated skin conditions comprising administering a humanized monoclonal IL-31 antibody derived from the antibody deposited as PTA-6815.  Both sets of claims recite IgG4 constant regions having a serine to proline mutation at position 241.  
The claims differ in that the patented claims recite treatment of the genera IL-31-induced pruritis/scratching and atopic dermatitis, whereas the instant claims recite the specific disease prurigo nodularis.  However, Sonkoly et al. establish that prurigo modularis is characterized by elevated IL-31 levels in skin lesions, like atopic dermatitis.  See Abstract.  Therefore, it would have been obvious to apply the method of the patented claims to a patient population suffering from prurigo nodularis in view of Sonkoly et al.  

5) US 10,273,297 B2:
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,273,297 B2 in view of Sonkoly et al. (February 2006, J Allergy Clin Immunol. 117:411–7) and Meade et al. (US 2005/0097625 A1).  
Both sets of claims are directed to methods of treating IL-31 mediated skin conditions such as pruritis comprising administering an IL-31 antibody.  
The claims differ in that the instant claims recite a humanized monoclonal antibody derived from the antibody expressed by the hybridoma deposited as PTA-6815, whereas the patented claims recite antibodies having particular CDR sequences.  However, the CDR sequences recited in the patented claims are present in the antibody expressed by hybridoma PTA-6815.  The patented claims also specifically recite a humanized monoclonal antibody.  Second, the patented claims recite the genus of pruritis, whereas the instant claims recite the specific disease prurigo nodularis.  However, Sonkoly et al. establish that prurigo modularis is a type of pruritis that is characterized by elevated IL-31 levels in skin lesions.  See Abstract.  Therefore, it would have been obvious to apply the method of the patented claims to a patient population suffering from prurigo nodularis in view of Sonkoly et al.  Also, the instant claims require a human IgG4 heavy chain heavy chain immunoglobulin constant domain having a serine to proline mutation at position 241.  However, this was known in the prior art to be a useful part of a humanized monoclonal antibody.  See Meade et al., [0116], [0164].  Therefore, the patented claims fairly suggest the limitations of the instant claims in view of Meade et al.
6) US 8,017,122 B2:
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,017,122 B2 in view of Sonkoly et al. (February 2006, J Allergy Clin Immunol. 117:411–7) and Meade et al. (US 2005/0097625 A1).
Both sets of claims are directed to methods of treating IL-31 mediated skin conditions such as pruritis comprising administering an IL-31 antibody.  
The claims differ in that the instant claims recite a humanized monoclonal antibody derived from the antibody expressed by the hybridoma deposited as PTA-6815, whereas the patented claims recite antibodies from one of several hybridomas, including the one deposited as PTA-6815.  The patented claims also specifically recite a humanized monoclonal antibody.  Second, the patented claims recite the genus of pruritis, whereas the instant claims recite the specific disease prurigo nodularis.  However, Sonkoly et al. establish that prurigo modularis is a type of pruritis that is characterized by elevated IL-31 levels in skin lesions.  See Abstract.  Therefore, it would have been obvious to apply the method of the patented claims to a patient population suffering from prurigo nodularis in view of Sonkoly et al.  Also, the instant claims require a human IgG4 heavy chain heavy chain immunoglobulin constant domain having a serine to proline mutation at position 241.  However, this was known in the prior art to be a useful part of a humanized monoclonal antibody.  See Meade et al., [0116], [0164].  Therefore, the patented claims fairly suggest the limitations of the instant claims in view of Meade et al.

7) US 8,568,723 B2: 
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,568,723 B2 in view of Sonkoly et al. (February 2006, J Allergy Clin Immunol. 117:411–7) and Meade et al. (US 2005/0097625 A1).
Both sets of claims are directed to methods of treating IL-31 mediated skin conditions such as pruritis comprising administering an IL-31 antibody.  
The claims differ in that the instant claims recite a humanized monoclonal antibody derived from the antibody expressed by the hybridoma deposited as PTA-6815, whereas the patented claims recite antibodies from one of several hybridomas, including the one deposited as PTA-6815.  The patented claims specifically recite a humanized monoclonal antibody.  Second, the patented claims recite the genus of pruritis, whereas the instant claims recite the specific disease prurigo nodularis.  However, Sonkoly et al. establish that prurigo modularis is a type of pruritis that is characterized by elevated IL-31 levels in skin lesions.  See Abstract.  Therefore, it would have been obvious to apply the method of the patented claims to a patient population suffering from prurigo nodularis in view of Sonkoly et al.  Also, the instant claims require a human IgG4 heavy chain heavy chain immunoglobulin constant domain having a serine to proline mutation at position 241.  However, this was known in the prior art to be a useful part of a humanized monoclonal antibody.  See Meade et al., [0116], [0164].  Therefore, the patented claims fairly suggest the limitations of the instant claims in view of Meade et al.

8) US 9,683,037 B2:
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,683,037 B2 in view of Sonkoly et al. (February 2006, J Allergy Clin Immunol. 117:411–7) and Meade et al. (US 2005/0097625 A1).
Both sets of claims are directed to methods of treating IL-31 mediated skin conditions such as atopic dermatitis comprising administering an IL-31 antibody derived from the antibody expressed by the hybridoma deposited as PTA-6815.  Both sets of claims recite humanized monoclonal antibodies.  
The claims differ in that the patented claims recite the genus of pruritis, whereas the instant claims recite the specific disease prurigo nodularis.  However, Sonkoly et al. establish that prurigo modularis is a type of pruritis that is characterized by elevated IL-31 levels in skin lesions.  See Abstract.  Therefore, it would have been obvious to apply the method of the patented claims to a patient population suffering from prurigo nodularis in view of Sonkoly et al.  The claims also differ in that the instant claims recite a humanized monoclonal antibody derived from the antibody expressed by the hybridoma deposited as PTA-6815 wherein the antibody comprises a human IgG4 heavy chain heavy chain immunoglobulin constant domain having a serine to proline mutation at position 241, whereas the patented claims do not require IgG4.  However, this was known in the prior art to be a useful part of a humanized monoclonal antibody.  See Meade et al., [0116], [0164].  Therefore, the patented claims fairly suggest the limitations of the instant claims in view of Meade et al.

9) US 10,259,868 B2:
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,259,868 B2 in view of Sonkoly et al. (February 2006, J Allergy Clin Immunol. 117:411–7) and Meade et al. (US 2005/0097625 A1).  
Both sets of claims are directed to methods of treating IL-31 mediated skin conditions such as atopic dermatitis comprising administering an IL-31 antibody derived from the antibody expressed by the hybridoma deposited as PTA-6815.  Both sets of claims recite humanized monoclonal antibodies.  
The claims differ in that the patented claims recite the genus of pruritis, whereas the instant claims recite the specific disease prurigo nodularis.  However, Sonkoly et al. establish that prurigo modularis is a type of pruritis that is characterized by elevated IL-31 levels in skin lesions.  See Abstract.  Therefore, it would have been obvious to apply the method of the patented claims to a patient population suffering from prurigo nodularis in view of Sonkoly et al.  The claims also differ in that  the instant claims require a human IgG4 heavy chain heavy chain immunoglobulin constant domain having a serine to proline mutation at position 241 whereas the patented claims do not require such.  However, this was known in the prior art to be a useful part of a humanized monoclonal antibody.  See Meade et al., [0116], [0164].  Therefore, the patented claims fairly suggest the limitations of the instant claims in view of Meade et al.



10) US 9,822,177 B2:
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,822,177 B2 in view of Sonkoly et al. (February 2006, J Allergy Clin Immunol. 117:411–7) and Meade et al. (US 2005/0097625 A1).
Both sets of claims are directed to methods of treating IL-31 mediated skin conditions such as pruritis comprising administering an IL-31 antibody.  
The claims differ in that the patented claims recite the genus of pruritis, whereas the instant claims recite the specific disease prurigo nodularis.  However, Sonkoly et al. establish that prurigo modularis is a type of pruritis that is characterized by elevated IL-31 levels in skin lesions.  See Abstract.  Therefore, it would have been obvious to apply the method of the patented claims to a patient population suffering from prurigo nodularis in view of Sonkoly et al.  The claims also differ in that the instant claims recite a humanized monoclonal antibody derived from the antibody expressed by the hybridoma deposited as PTA-6815, whereas the patented claims recite antibodies having particular CDR sequences.  However, the CDR sequences recited in the patented claims are present in the antibody expressed by hybridoma PTA-6815.  The patented claims specifically recite a humanized monoclonal antibody in claims 3 and 6.  Also, the instant claims require a human IgG4 heavy chain heavy chain immunoglobulin constant domain having a serine to proline mutation at position 241.  However, this was known in the prior art to be a useful part of a humanized monoclonal antibody.  See Meade et al., [0116], [0164].  Therefore, the patented claims fairly suggest the limitations of the instant claims in view of Meade et al.
Conclusion
The claims are free of the prior art. No claims are allowed.
The art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ständer et al., 2020, N Engl J Med 382:706-716.  This post-filing date publication reports the successful use of an IL-31 antibody, nemolizumab, to treat prurigo nodularis.
Park, https://www.empr.com/home/news/nemolizumab-gets-breakthrough-therapy-status-for-prurigo-nodularis/, accessed 10 March 2021.  This publication reports that the FDA granted Breakthrough Therapy designation to nemolizumab (Galderma) for treating prurigo nodularis.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C. KEMMERER whose telephone number is (571)272-0874.  The examiner can normally be reached on M-F 6:30-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Elizabeth C. Kemmerer/
Primary Examiner
Art Unit 1646

/ECK/
10 March 2021